              Case 2:17-cv-00932-JLR Document 155 Filed 05/18/20 Page 1 of 4



 1                                                  THE HONORABLE JAMES L. ROBART

 2

 3

 4

 5

 6                                 UNITED STATES DISTRICT COURT
                                  WESTERN DISTRICT OF WASHINGTON
 7                                          AT SEATTLE

 8

 9   CYWEE GROUP LTD.,                              CASE NO.: 2:17-cv-00932-JLR

10                  Plaintiff,
            v.                                      JURY TRIAL DEMANDED
11
     HTC CORPORATION; and HTC AMERICA,
12   INC.,                                          90-DAY JOINT STATUS REPORT

13                  Defendants.
14

15   HTC CORPORATION, and HTC AMERICA,
     INC.,
16
                    Third-Party Plaintiffs,
17          v.
18   CYWEE MOTION GROUP LTD.,
19                  Third-Party Defendant.
20

21

22

23

24

25

26

27

     JOINT STATUS REPORT                                            SHORE CHAN DEPUMPO LLP
     CASE NO. 2:17-cv-00932-JLR                                              901 MAIN STREET
                                                                            DALLAS, TX 75202
                                                                      TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 155 Filed 05/18/20 Page 2 of 4



 1          Pursuant to the Court’s August 19, 2019 Order (ECF No. 146), Plaintiff CyWee Group

 2   Ltd. (“CyWee Group”), Defendants and Third-Party Plaintiffs HTC Corporation and HTC

 3   America, Inc., and Third-Party Defendant CyWeeMotion Group Ltd. respectfully submit the

 4   following joint status report:

 5          As shown in the table below, on January 9, 2020, the PTAB held that the claims subject to

 6   two IPRs filed by Google (the “Google IPRs”) are invalid:

 7    Asserted Patent                  IPR Case No.                  Claims Held Invalid
      8,441,438 (“’438 patent”)        IPR2018-01258                 1, 3–5
 8    8,552,978 (“’978 patent”)        IPR2018-01257                 10, 12
 9
            CyWee appealed the PTAB’s final written decisions in the Google IPRs to the Federal
10
     Circuit and those appeals (Case Nos. 2020-1565, 2020-1567) are currently pending.
11
            In the instant case, CyWee asserts infringement of claims 1, 3–5, 14–17, and 19 of the ’438
12
     patent, and claims 10 and 12 of the ’978 patent. Asserted claims 14–17 and 19 of the ’438 patent
13
     are not subject to the Google IPRs.
14
            Those claims are however subject to an IPR filed by ZTE (the “ZTE IPR”), as shown in
15
     the table below:
16
      Asserted Patent                  IPR Case No.        Instituted Claims
17    8,441,438                        IPR2019-00143       1, 4, 5, 14–17, 19

18          Unlike the proposed amendments in the Google IPRs, the proposed amendments in the
19   ZTE IPR are subject to the PTAB’s pilot program concerning motions to amend, as provided for
20   in 84 Fed. Reg. 9,497 (Mar. 15, 2019). On December 5, 2019 the PTAB issued Preliminary
21   Guidance on Patent Owner’s Motion to Amend (the “Guidance”). In the Guidance, the PTAB
22   preliminarily held that proposed amended claims 20, 21, and 22 (corresponding to original claims
23   1, 5, and 14) are valid. On December 20, 2019, CyWee filed a revised motion to amend, proposing
24   amendments to claims 20, 21, 22, 23, and 24 (corresponding to original claims 1, 5, 14, 15, and
25   19).
26          On May 12, 2020, the PTAB issued an order in the ZTE IPR, which adjusted the due date
27   for it to issue a final written decision from May 17, 2020 to November 12, 2020.


     JOINT STATUS REPORT                             -1-                        SHORE CHAN DEPUMPO LLP
                                                                                         901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                        DALLAS, TX 75202
                                                                                  TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 155 Filed 05/18/20 Page 3 of 4



 1

 2   Dated May 18, 2020             Respectfully submitted,

 3                                         /s/ Carmen E. Bremer
                                           Carmen E. Bremer, WSBA 47,565
 4
                                           Carmen.bremer@bremerlawgroup.com
 5                                         BREMER LAW GROUP PLLC
                                           1700 Seventh Avenue, Suite 2100
 6                                         Seattle, WA 98101
                                           T: (206) 357-8442
 7                                         F: (206) 858-9730
 8
                                           Michael W. Shore* (mshore@shorechan.com)
 9                                         Alfonso G. Chan* (achan@shorechan.com)
                                           Ari B. Rafilson* (arafilson@shorechan.com)
10                                         William Ellerman* (wellerman@shorechan.com)
                                           Paul T. Beeler* (pbeeler@shorechan.com)
11                                         SHORE CHAN DEPUMPO LLP
12                                         901 Main Street, Suite 3300
                                           Dallas, Texas 75202
13                                         T: (214) 593-9110
                                           F: (214) 593-9111
14
                                           *Admitted pro hac vice
15

16                                         Attorneys for Plaintiff CyWee Group Ltd. and
                                           Third-Party Defendant CyWee Motion Group Ltd.
17
     Dated: May 18, 2020                   /s/ Albert Shih
18                                         James C. Yoon, CA Bar #177155 (pro hac vice)
                                           Ryan R. Smith, CA Bar #229323 (pro hac vice)
19                                         Albert Shih, CA Bar #251726 (pro hac vice)
                                           Jamie Y. Otto, CA Bar #295099 (pro hac vice)
20                                         WILSON SONSINI GOODRICH & ROSATI
21                                         Professional Corporation
                                           650 Page Mill Road
22                                         Palo Alto, CA 94304-1050
                                           Telephone: (650) 493-9300
23                                         Facsimile: (650) 565-5100
                                           Email: jyoon@wsgr.com, rsmith@wsgr.com
24
                                                  ashih@wsgr.com, jotto@wsgr.com
25

26

27

     JOINT STATUS REPORT                      -2-                    SHORE CHAN DEPUMPO LLP
                                                                              901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                             DALLAS, TX 75202
                                                                       TELEPHONE: (214) 593-9110
              Case 2:17-cv-00932-JLR Document 155 Filed 05/18/20 Page 4 of 4



 1                                                Gregory L. Watts, WSBA #43995
                                                  WILSON SONSINI GOODRICH & ROSATI
 2                                                Professional Corporation
                                                  701 Fifth Avenue, Suite 5100
 3
                                                  Seattle, WA 98104-7036
 4                                                Telephone: (206) 883-2500
                                                  Facsimile: (206) 883-2699
 5                                                Email: gwatts@wsgr.com
 6                                                Ty W. Callahan, CA Bar #312548 (pro hac vice)
                                                  WILSON SONSINI GOODRICH & ROSATI
 7
                                                  Professional Corporation
 8                                                633 West Fifth Street, Suite 1550
                                                  Los Angeles, CA 90017-2027
 9                                                Telephone: (323) 210-2900
                                                  Facsimile: (866) 974-7329
10                                                Email: tcallahan@wsgr.com
11
                                                  Attorneys for Defendants and Third-Party Plaintiffs
12                                                HTC Corporation and HTC America, Inc.

13
                                     CERTIFICATE OF SERVICE
14
                    I hereby certify that on May 18, 2020, I electronically filed the foregoing with the
15
     Clerk of the Court using the CM/ECF system, which will send notification of such filing to all
16
     counsel of record.
17

18
     Dated: 5/18/2020                                       /s/Carmen E. Bremer
19                                                          Carmen E. Bremer
20

21

22

23

24

25

26

27

     JOINT STATUS REPORT                              -3-                         SHORE CHAN DEPUMPO LLP
                                                                                           901 MAIN STREET
     CASE NO. 2:17-cv-00932-JLR
                                                                                          DALLAS, TX 75202
                                                                                    TELEPHONE: (214) 593-9110
